Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top side" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom side" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inside" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom end" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top end" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer bottom end" in the 10th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output end" in the 11th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inside" in the 12th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the number" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the number" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the three supporting" in the 2nd & 3rd lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the top and bottom ends" in the 3rd & 4th lines.  There is insufficient antecedent basis for this limitation in the claim.
The rest of the claims include similar issues, but there are too many to list.

Prior Art and Possible Allowable Subject matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components including portable grills and stoves with blowers, shells, feeding hoppers, combustion chambers, tripods and movable brackets.  Nevertheless, they fail to anticipate or make obvious the claimed invention as understood.  Of particular interest is the detailed recitation of the components and their arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

June 2, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762